Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page11
                                                                               ofof
                                                                                  77


                                                                                         Exhibit 4
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-80614-CIV-ALTMAN

   LARRY KLAYMAN,

          Plaintiff,
   v.

   INFOWARS, LLC, et al.,

         Defendants.
   _________________________________________/

                       ORDER REQUIRING MORE DEFINITE STATEMENT

          Larry Klayman was upset when Roger Stone called him “incompetent” on national

   television. See Complaint [ECF No. 1] ¶ 44. So, he filed this Complaint—which, when attachments

   are included—is 46 pages long. See id. at 1–46.

          In the Complaint, Klayman asserts five causes of actions against five Defendants.

   Somewhat surprisingly—given the allegations—none of the Defendants is named Roger Stone.

   Instead, Klayman has sued: Infowars, LLC; Free Speech Systems, LLC; Alex Jones; David Jones;

   and Owen Shroyer. See id. at 1. Against these Defendants, Klayman levies (1) three counts relating

   to Mr. Stone’s allegedly defamatory statements; (2) one count of Unfair Competition under the

   Lanham Act; and (3) one count of Unfair and Deceptive Trade Practices under the Florida

   Deceptive and Unfair Trade Practices Act (“FDUTPA”). See generally id. at 1–21.

          The Complaint, however, is a shotgun pleading. It is, in the words of the Eleventh Circuit,

   “replete with conclusory, vague, and immaterial facts not obviously connected to any particular

   cause of action.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir.

   2015); see also FED. R. CIV. P. 8(a) (“A pleading that states a claim for relief must contain . . . a

   short and plain statement of the claim showing that the pleader is entitled to relief.”
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page22
                                                                               ofof
                                                                                  77



   (emphasis added)).

          To give some notable examples, Klayman avers that “Defendant Alex Jones is a well-

   known extreme and totally discredited ‘conspiracy theorist’ and media personality.” Id. ¶ 6. He

   goes on to inform the Court that the “Sandy Hook families had to endure years of abuse and torture

   from Defendants before finally filing suit against numerous parties.” Id. ¶ 17. “Furthermore,” he

   continues, “Defendant Alex Jones in concert with the other Defendants propagated and promoted

   the ‘Pizzagate’ conspiracy on his show.” Id. ¶ 19. These statements are wholly irrelevant to the

   Complaint’s causes of action and serve none of its stated purposes: The Sandy Hook tragedy, for

   instance, plays no part in the Plaintiff’s claims, and Defendant Jones’ status as a conspiracy

   theorist—true or not—is similarly immaterial.

          Of course, if these deficiencies plagued only one or two sentences in an otherwise-

   compliant complaint, the Court might look the other way. But the whole Complaint is littered with

   ostentatious irrelevancy. Take, for example, paragraph 27, which reads as follows:

          27.     Stone likes to portray himself as Mafia, and indeed on information and
          belief has Mafia connections, frequently making reference to Mafia figures who he
          admires, as well as other unsavory types who have been alleged to have engaged in
          unethical and/or illegal behavior. For example, he frequently makes reference to
          his heroes being Hyman Roth in the ‘Godfather,” who was the movie version of
          Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his role in
          Watergate. In this regard, after Stone was indicted he held a press conference on
          the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was
          booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after
          he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had
          been employed by a Nixon group called CREEP, or the Committee to Reelect the
          President. Defendant Stone even has a large tattoo of Richard Nixon affixed to his
          back. Thus, given his admiration for persons such as these, particularly Mafia
          figures, his actions as pled herein can be taken as threats, as well as being
          defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable
          emotionally and physically to these threats. Stone’s intentional infliction of
          emotional distress and coercion and threats are intended to try even cause Plaintiff
          Corsi to have heart attacks and strokes, in order that Plaintiff will be unable to
          testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness
          and his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.”
                                                    2
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page33
                                                                               ofof
                                                                                  77



          Stone also fashions himself and indeed has the reputation, at a minimum, as being
          the preeminent “dirty trickster.” See “Get Me Roger Stone” on Netflix.

   Compl. ¶ 27 (grammatical errors in original).

          In just one paragraph, Klayman manages to reference the Mafia, Hyman Roth, Meyer

   Lansky, Roy Cohn, Richard Nixon, the Watergate Scandal, a “group called CREEP,” a “large

   tattoo of Richard Nixon,” an emotional support animal, an internet streaming service, a

   documentary, and the Mueller Indictment—not to mention several serious allegations of witness

   tampering and intimidation. Id. ¶ 27. This paragraph plainly violates FED. R. CIV. P. 10(b), which

   requires that “[a] party . . . state its claims or defenses in numbered paragraphs, each limited as far

   as practicable to a single set of circumstances.” (emphasis added).

          But the problem lies, not so much in the sheer number or variety of allegations—though

   these are, in themselves, problematic. The problem is, rather, that the Defendants cannot properly

   answer this paragraph with a simple “Admitted,” “Denied,” or “I don’t know”—as FED. R. CIV. P.

   8(b) requires them to do. After all, some of these “facts” are true, others may not be, some are

   factual averments, others are legal conclusions, and many more may be the kinds of things the

   Defendants know nothing about—all within a single paragraph.

          Again, it would be one thing if paragraph 27 were unique in this respect. But the entire

   Complaint is similarly deficient. So, for instance, whole pages of the Complaint are dedicated to

   Roger Stone’s pending criminal prosecution. See generally Compl. at 6–8. In fact, the Plaintiff

   attaches to the Complaint a copy of the indictment against Mr. Stone—this, despite the fact that

   Mr. Stone is not a party to this case. See id. at 21. Either way, the pending criminal prosecution

   against Mr. Stone is wholly irrelevant to the Plaintiff’s defamation claims.

          The Plaintiff’s decision to include a count of Unfair Competition under the Lanham Act



                                                     3
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page44
                                                                               ofof
                                                                                  77



   warrants separate discussion. See Compl. at 16–18. To have standing1 to bring a claim under the

   Lanham Act, the Plaintiff’s injuries must fall within the “zone of interests” the statute was intended

   to protect. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)

   (“The zone-of-interests test is therefore an appropriate tool for determining who may invoke the

   cause of action in § 1125(a).”). Identifying those interests “requires no guesswork, since the Act

   includes an ‘unusual, and extraordinarily helpful,’ detailed statement of the statute’s purposes.”

   Id. at 131 (citation omitted). Those “purposes” are set out in 15 U.S.C. § 1127, which provides:

          The intent of this chapter is to regulate commerce within the control of Congress
          by making actionable the deceptive and misleading use of marks in such commerce;
          to protect registered marks used in such commerce from interference by State, or
          territorial legislation; to protect persons engaged in such commerce against unfair
          competition; to prevent fraud and deception in such commerce by the use of
          reproductions, copies, counterfeits, or colorable imitations of registered marks; and
          to provide rights and remedies stipulated by treaties and conventions respecting
          trademarks, trade names, and unfair competition entered into between the United
          States and foreign nations.

          The Plaintiff’s alleged injury appears to lie well outside the zone of these interests. He

   alleges no use of a “mark,” mentions no “unfair competition,” claims no “counterfeiting,” and does

   not reference any international commerce. Instead, he brings a Lanham Act claim as an attorney

   whose reputation was (allegedly) harmed when a television personality (apparently) expressed a

   negative opinion of him. See Compl. ¶ 77 (“Defendants have made false and/or misleading

   statements that have deceived and/or had the tendency to deceive a substantial segment of the

   receiving audience.”). Because this injury does not plausibly fall within the purview of the Lanham

   Act’s “zone of interests,” its inclusion in the Complaint is purely “conclusory.”




   1
    It is the Court’s responsibility to “zealously insure that jurisdiction exists over a case.” Smith v.
   GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
                                                     4
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page55
                                                                               ofof
                                                                                  77



          At its core, the Plaintiff’s claim is straightforward: he was injured, he says, when a

   television personality defamed him on a national television program. Rather than plead these

   simple facts, however, the Plaintiff has delved deeply into the Defendants’ personal histories in a

   way that untethers most of his factual allegations from the Complaint’s causes of action. This type

   of shotgun pleading is inappropriate in federal court. See, e.g., Weiland, 792 F.3d at 1323 (“The

   unifying characteristic of all types of shotgun pleadings is that they fail to one degree or another,

   and in one way or another, to give the defendants adequate notice of the claims against them and

   the grounds upon which each claim rests.”).

          Nevertheless, the Eleventh Circuit has warned that a “district court abuses its discretion

   when it dismisses an action sua sponte without providing the plaintiff with notice of its intent to

   dismiss or an opportunity to respond, unless amendment would be futile or the complaint is

   patently frivolous.” Brinson v. Welsh, 709 F. App’x 582, 584 (11th Cir. 2017) (citing Surtain v.

   Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015) (cleaned up)). And this Court is not

   prepared (at least not yet) to say that the Complaint is “patently frivolous”—and so, it will not be

   dismissed.

          Fortunately, though, the Eleventh Circuit has approved of a less-drastic remedy in these

   circumstances: When faced with a shotgun pleading, the Circuit has said, district courts should sua

   sponte require the plaintiff to amend his complaint before the defendant wastes resources

   responding to a pleading that patently violates the Federal Rules of Civil Procedure. See, e.g.,

   Ferrell v. Durbin, 311 F. App’x 253, 259 n.8 (11th Cir. 2009) (“When presented with a shotgun

   complaint, the district court should order repleading sua sponte.”); Davis v. Coca-Cola Bottling

   Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (“In light of defense counsel’s failure to request

   a repleader, the court, acting sua sponte, should have [required a more definite statement].”

                                                    5
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page66
                                                                               ofof
                                                                                  77



   (cleaned up)); Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 n.5

   (11th Cir. 1996) (“On examining those pleadings, the court, acting sua sponte, should have struck

   the plaintiff’s complaint, and the defendants’ answer, and instructed plaintiff’s counsel to file a

   more definite statement.”); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th

   Cir. 2014) (“[W]hy should parties wait until discovery to identify, with precision, the subject of

   the litigation? That is exactly backward. Civil pleadings are supposed to mark the boundaries for

   discovery; discovery is not supposed to substitute for definite pleading.”); Wagner v. First Horizon

   Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) (“[Shotgun] pleadings divert already stretched

   judicial resources into disputes that are not structurally prepared to use those resources

   efficiently.”); Byrne v. Nezhat, 261 F.3d 1075, 1130 (11th Cir. 2001) (“[S]hotgun pleadings wreak

   havoc on the judicial system.”).

          This Court will follow that admonition here and require the Plaintiff to amend his

   Complaint before any response is filed.

          Accordingly, the Court hereby

          ORDERS as follows:

          1. The Plaintiff shall, by April 23, 2020, file an Amended Complaint that

              complies with the Eleventh Circuit’s holding in Weiland, the Federal Rules of

              Civil Procedure, and this Order. In particular, the Plaintiff shall remove all

              references to irrelevant, conclusory, and scandalous material.

          2. The Plaintiff shall then serve a copy of the Amended Complaint, together with

              this Order, on each of the Defendants.




                                                    6
Case
 Case0:20-cv-61912-DPG
       9:20-cv-80614-RKA Document
                          Document14-4 Entered
                                   4 Entered onon FLSD
                                                FLSD   Docket
                                                     Docket   10/09/2020 Page
                                                            04/14/2020    Page77
                                                                               ofof
                                                                                  77



         3. If the Plaintiff chooses to include his Lanham Act claim in his Amended

            Complaint, he must SHOW CAUSE, by April 27, 2020, that he has standing

            to pursue that claim.

         4. Failure to comply with this Order will result in dismissal without prejudice and

            without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of April 2020.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE
   cc:   counsel of record




                                                 7
